NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             DEC 16 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-30365

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00300-RSM-1

  v.
                                                 MEMORANDUM*
JOSEPH NEWBILL,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                     Argued and Submitted December 9, 2014
                              Seattle, Washington

Before: HAWKINS, McKEOWN, and TALLMAN, Circuit Judges.

       Joseph Newbill challenges the sufficiency of the evidence underlying the

district court’s determination that Newbill violated the terms of his supervised

release by committing indecent exposure. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Like the district court, we decline to consider the hearsay testimony

presented at the revocation hearing. However, we conclude that the admissible

evidence of Newbill’s statements to investigators and his demeanor during

questioning support the district court’s conclusion that he “intentionally ma[de]

an[] open and obscene exposure of his . . . person . . . knowing that such conduct

[was] likely to cause reasonable affront or alarm.” Wash. Rev. Code

§ 9A.88.010(1) (2014). “[V]iewing the evidence in the light most favorable to the

government,” we conclude that a “rational trier of fact could have found the

essential elements of a violation [of supervised release] by a preponderance of the

evidence.” United States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (quoting

United States v. Jeremiah, 493 F.3d 1042, 1045 (9th Cir. 2007)) (internal quotation

marks omitted).

      Even if the district court had erred in its conclusion that Newbill committed

indecent exposure, any error would have been harmless. Newbill admitted to three

additional Grade C violations of the terms of his supervised release. Given

Newbill’s criminal history, the Sentencing Guidelines recommended a term of

imprisonment of five to eleven months and an additional term of supervised release

regardless of whether the district court found three or four Grade C violations. See

U.S.S.G. §§ 7B1.3(g)(2), 7B1.4(a); see also United States v. Wing, 682 F.3d 861,

871 (9th Cir. 2012) (“[V]iolations of conditions of a term of supervised release are
not individually punished.”). Newbill’s inappropriate conduct during the term of

his supervised release justified the district court’s decision to require a

psychosexual evaluation. Contrary to Newbill’s suggestion, a psychosexual

evaluation does not “implicate a particularly significant liberty interest” such that

the district court was required to make “heightened findings” before imposing it.

United States v. Bainbridge, 746 F.3d 943, 952 n.11 (9th Cir. 2014) (quoting

United States v. Stoterau, 524 F.3d 988, 1006 (9th Cir. 2008)).

      AFFIRMED.